DETAILED ACTION

This action is in response to the Applicant’s remarks received on November 24, 2020.

Allowable Subject Matter

Claims 1 and 3-11 are allowed.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance: the references on record do not disclose a piston for a GDCI engine, a combustion chamber, the surface of the piston that faces a cylinder head defining a bowl, wherein the bowl is configured such that substantially all of the injected fuel associated with a combustion event reaches a localized equivalence ratio greater than 0.0 and less than or equal to 1.2 at a time immediately preceding initiation of the combustion event: wherein the bowl is configured such that stratification of the localized equivalence ratio is achieved at a time immediately preceding initiation of the combustion event with a first portion of the injected fuel at a localized equivalence ratio of less than 0.3, a second portion of the injected fuel at a localized equivalence ratio greater than 0.3 and less than 0.7, and a third portion of the injected fuel at a localized equivalence ratio of greater than 0.7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747